955 F.2d 43
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Paul J. MULLINS, Defendant-Appellant.
No. 91-6353.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 13, 1992.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston, No. CA-90-264-2-1, Charles H. Haden, II, Chief District Judge.
Paul J. Mullins, appellant pro se.
Mary Stanley Feinberg, Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Paul J. Mullins appeals from the district court's order denying his Motion For Access to Transcripts of his plea and sentencing hearings.   Our review of the record and the district court's order discloses that this appeal is without merit.   There was no 28 U.S.C. § 2255 (1988) motion pending before the district court when Mullins made his request.   Moreover, Mullins's transcript request did not demonstrate the existence of a nonfrivolous question for which a transcript was necessary.   Therefore, 28 U.S.C. § 753(f)(1988) does not entitle Mullins to a free transcript.   See United States v. MacCollom, 426 U.S. 317 (1976);   see also United States v. Shoaf, 341 F.2d 832 (4th Cir.1964) (indigent prisoner not entitled to free transcript to comb record for possible error).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.